UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7114


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JEFFREY BLAKE JOHNSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Glen M. Williams,
Senior District Judge. (3:94-cr-00061-gmw-5)


Submitted:    November 13, 2008            Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Blake Johnson, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeffrey   Blake   Johnson   appeals    the   district   court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).       We have reviewed the record and

find no reversible error.    Accordingly, we deny Johnson’s motion

for appointment of counsel and affirm for the reasons stated by

the district court.   See United States v. Johnson, No. 3:94-cr-

00061-gmw-5 (W.D. Va. June 3, 2008).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                  2